Terminal Disclaimer
The terminal disclaimer filed on 08/12/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 10 is the inclusion of the limitation, "generating, by the system server in response to a user command, a summary of the first source document and the second source document from the first dataset and the second dataset stored in the memory by formatting the first user-identified information and the third user- identified information based on the first unique identifier and the second user-identified information and the fourth user-identified information based on the second unique identifier, wherein the summary includes a first section corresponding to the first source document and a second section corresponding to the second source document, wherein the first section includes a first title of the first source document under which is included a first contiguous listing of (1) first text headings corresponding to each of the plurality of unique identifiers, (2) the first user identified information, and (3) the second user identified information , wherein the second section includes a second title of the second source document under which is included a second contiguous listing of (1) second text headings corresponding to each of the plurality of unique identifiers, (2) the third user identified information, and (3) the fourth user identified information under a second title of the second source document, wherein the first user-identified information is grouped with the first unique identifier in the first section of the summary, wherein the second user-identified information is grouped with the second unique identifier in the first section of the summary, wherein the third user-identified information is grouped with the first unique identifier in the second section of the summary, and wherein the fourth user-identified information is grouped with the second unique identifier in the second section of the summary." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 10.


It would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 11-15 depending on claim 10 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177